MEMORANDUM OPINION AND ORDER

ARLANDER KEYS, United States Magistrate Judge.
On November 6, 2011, North Chicago police officers responded to a domestic battery call at the home of Darrin E. Hanna. Mr. Hanna left on a stretcher and died seven days later. On December 13, 2011, Mr. Hanna’s mother Gloria Carr and son Delorean McKinney (“Plaintiffs”)1 filed this suit against the City of North Chicago (“City”), North Chicago Mayor Leon Rockingham, Jr., and former North Chicago Police Chief Michael Newsome (collectively, “Municipal Defendants”) as well as six North Chicago police officers and one North Chicago police sergeant (collectively, “Defendant Officers”). In their Third Amended Complaint, Plaintiffs assert 42 U.S.C. § 1983 claims for violations of Mr. Hanna’s Fourth and/or Fourteenth Amendment rights against the City *928and Defendant Officers alleging excessive force (Count I), failure to protect (Count III) , and conspiracy'to interfere with Civil Rights (Count X); state law claims against the City and Defendant Officers alleging wrongful death (Count II), survival (Count IV) , assault and battery (Count VI), and negligence (Count VII); a state law claim against the City for indemnification (Count V) ; and 42 U.S.C. § 1983 claims against the Municipal Defendants alleging a policy and practice of excessive force (Count VIII) and negligent hiring, training and supervision (Count IX) (“Monell claims”). Currently before the Court is the Municipal Defendants’ motion to bifurcate the Monell claims and stay discovery and trial on those claims until the claims against the Defendant Officers are resolved. For the reasons explained below, the motion is granted.
Factual Background
On November 6, 2011, Defendant Officers responded to a call of domestic battery at Mr. Hanna’s home in North Chicago, where they made a forced entry. (3d Amend. Compl. at ¶¶ 11-12.; Answer’ ¶¶ 11-12.) The domestic dispute was apparently between Mr. Hanna and his girlfriend. After entering the apartment, Defendant Officers allegedly Tasered and beat Mr. Hanna repeatedly “before and/or after he was placed in handcuffs.” (3d Amend. Compl. at ¶¶ 15-16.) The Third Amended Complaint further alleges that Mr. Hanna was not armed (Id. at ¶ 13), and that no Defendant Officer attempted to protect him from the beating. (Id. at ¶ 17.) It is undisputed that Mr. Hanna left his home on a stretcher. He was taken to Vista East Memorial Hospital and died seven days later. The Third Amended Complaint alleges that the conduct of Defendant Officers constituted excessive force against Mr. Hanna, in violation of his constitutional right to be free from such force (Id. at ¶ 19, 21-22), and that the Municipal Defendants “acquiesced and/or promoted” a pattern and practice of excessive force and the use of Tasers by the City’s police officers. (Id. at ¶ 20.)
Discussion
Federal Rule of Civil Procedure 42(b) states, in relevant part, that “[f]or convenience, to avoid prejudice, or to expedite and economize, the court may order a separate trial of one or more separate issues, claims, erossclaims, counterclaims, or third-party claims.” Fed.R.Civ.P. 42(b). As Rule 42(b)’s language suggests, courts have broad discretion in deciding whether to bifurcate issues presented in a case or to try them separately. Krocka v. City of Chicago, 203 F.3d 507, 516 (7th Cir.2000). Certain conditions, however, must be met in order to support a motion to bifurcate. A court must determine if separate trials would avoid prejudice to a party or serve the purpose of judicial economy, though only one of these criteria need be met. Houseman v. U.S. Aviation Underwriters, 171 F.3d 1117, 1121 (7th Cir.1999); MCI Communications v. Am. Tel. & Te. Co., 708 F.2d 1081, 1166 (7th Cir.1983). This standard also ’ applies when, as here, a plaintiff brings a § 1983 claim against a municipality pursuant to Monell v. Dep’t of Social Servs. of City of New York, 436 U.S. 658, 98 S.Ct. 2018, 56 L.Ed.2d 611 (1978) (authorizing claims for constitutional harms resulting from a municipality’s customs and policies). See Treece v. Hochstetler, 213 F.3d 360, 364-65 (7th Cir. 2000); Medina v. City of Chicago, 100 F.Supp.2d 893, 894 (N.D.Ill.2000) (“There is no question that a district court has the discretion to sever a Monell claim against a municipality from claims against individual police officers and stay litigation of the Monell claim until the rest of the case is resolved.”) (internal quotation marks and citation omitted).
*929I. Convenience and Judicial Economy
Municipal Defendants argue that bifurcation of the Monell claims against them will promote convenience and judicial economy, as those claims can only succeed if it is first determined that the Defendant Officers violated Mr. Hanna’s constitutional rights. (Def.’s Mot. at 4.) Applying the three factors of Thomas v. Cook County Sheriffs Dep’t, 604 F.3d 293 (7th Cir.2009), Municipal Defendants' argue that the claims against it are “wholly contingent on the conduct of Defendant Officers.” (Def.’s Mot. at 4.) As a result, Municipal Defendants opine that a finding that the Defendant Officers did not violate Mr. Hanna’s rights, but the Municipal Defendants are nonetheless liable for a constitutional harm, would be inconsistent and contrary to City of Los Angeles v. Heller, 475 U.S. 796, 106 S.Ct. 1571, 89 L.Ed.2d 806 (1986). (Def.’s Mot. at 8.) A finding in favor of Defendant Officers will, therefore, also resolve the Monell claims. On the other hand, if the Defendant Officers are found to have violated Mr. Hanna’s constitutional rights, the Municipal Defendants argue that their proposed Certification of Entry of Judgment Against Defendant City of North Chicago will likewise relieve the Plaintiffs of any need to litigate the Monell claims. (Id. at 13.) Therefore, since the Monell claims will not need to be litigated regardless of who ultimately prevails, Municipal Defendants assert that bifurcation will allow both the court and the parties to avoid the time and costs involved in the Monell discovery and litigation.
Conversely, Plaintiffs argue that bifurcation will encourage “piecemeal li[ti]gation of individual claims” because the Defendant Officers could prevail on a qualified immunity defense, requiring a second trial on the Monell claims. (Id. at 6-7.) Plaintiffs additionally contend that the Monell discovery will be limited, and some of that discovery will be needed to litigate their claims against Defendant Officers. (Id. at 8.) Bifurcation would therefore not result in any economies. Lastly, Plaintiffs argue that bifurcation would ignore valid non-economic interests involved in the Monell claims. (PL’s Resp. at 5-6.)
A. The Liability Issues
Municipal Defendants correctly point out that Plaintiffs have not responded to the argument that Plaintiffs can only prevail on their Monell claims if there is a finding that the Defendant Officers violated Hanna’s constitutional rights. This does imply that Plaintiffs have conceded the argument. MCI WorldCom Network Services, Inc. v. Atlas Excavating, Inc., No. 02 C 4394, 2006 WL 3542332 *3 (N.D.Ill. Dec. 6, 2006). Even if Plaintiffs had squarely addressed the matter, however, Municipal Defendants would prevail on this point. The Monell claims are entirely dependant on the claims against Defendant Officers. This fact strongly favors bifurcation, as the Monell claims need not be reached if Defendant Officers prevail on the claims against them.
Where a plaintiff brings a Monell claim against a municipality based on the specific conduct of a municipality employee, the plaintiff cannot prevail on that Monell claim without first showing that the employee violated the plaintiffs constitutional rights. Heller, 475 U.S. at 799, 106 S.Ct. 1571. Although the Court in Heller did not state that the employee must be liable for the violation, this became a question in the lower courts. In Thomas, the Seventh Circuit addressed whether Heller in fact established a rule that a plaintiff must show that the individual employee is not merely the instrument of plaintiffs harm but is also liable for that harm before a Monell claim can succeed. Thomas concluded that Heller did not establish *930such a rule. Rather, the rule in Heller is that “a municipality can be held liable under Monell, even when its officers are not, unless such a finding would create an inconsistent verdict.” Thomas, 604 F.3d at 305. Thomas set forth three factors to consider in determining whether a municipality’s liability depends on the actions of its officers: (1) the nature of the constitutional violation that the plaintiff alleges; (2) the theory of municipal liability that supports the Monell claim; and (3) the defenses that the individual defendants have asserted. Id.
A predicate to recovery under Monell is, of course, a constitutional injury. Heller, 475 U.S. at 799, 106 S.Ct. 1571. (“[N]either Monell v. New York City Dept. of Social Services ... nor any other of our cases authorizes the award of damages against a municipal corporation based on the actions of one of its officers when in fact the jury has concluded that the officer inflicted no constitutional harm.” (citation omitted)) In Thomas, a pre-trial detainee at Cook County Jail died a few days after being admitted. The decedent’s mother sued individual correctional employees under § 1983 for deliberate indifference to her son’s serious medical needs, and sued the Cook County Sheriff and Cook County under a Monell policy, practice, and custom theory. The constitutional violation in that case required a culpable mental state — deliberate indifference — on the part of the individual defendants. There, it was possible that the individual defendants were not deliberately indifferent but rather could not respond properly because the County’s policies prevented them from doing so. Thomas, 604 F.3d at 305. In other words, even if the individual defendants were not liable, the plaintiff could have, nonetheless, suffered a constitutional injury inflicted by the County’s policy. In contrast, an excessive force claim does not require proof of a culpable mindset. As Municipal Defendants correctly point out, excessive force claims are analyzed under the Fourth Amendment standard of “objective reasonableness.” Graham v. Connor, 490 U.S. 386, 397, 109 S.Ct. 1865, 104 L.Ed.2d 443 (1989). If there was no excessive force, there was no injury to constitutional rights. Sallenger v. City of Springfield, 630 F.3d 499, 505 (7th Cir. 2010); Matthews v. City of East St. Louis, 675 F.3d 703, 709 (7th Cir.2012).
Here, all of the claims against the Defendant Officers are contingent on the claim that they used excessive force against Mr. Hanna. If there was no excessive force, Mr. Hanna did not suffer an injury to his constitutional rights. If Mr. Hanna did not suffer an injury to his constitutional rights, then there is no constitutional harm that the Municipal Defendants could be held liable for. Therefore, Plaintiffs’ claims against Municipal Defendants are wholly contingent on the excessive force claim against Defendant Officers. If the Monell claims are bifurcated and the Defendant Officers prevail, the time and expense involved in litigating the Monell claims will be saved. The liability issues in this case therefore favor bifurcating the Monell claims.
B. Municipal Defendants’ Certification of Entry of Judgment
In conjunction with their motion to bifurcate, Municipal Defendants have offered a Certification of Entry of Judgment Against Defendant City of North Chicago (“certification”). (Def.’s Mot. App. 6.) Municipal Defendants argue that the certification will ensure that Plaintiffs recover any compensatory damages awarded to them, while allowing Plaintiffs to avoid the “heavy burden of discovery and proof’ that Monell claims entail. (Def.’s Mot. at 14.) Plaintiffs counter that the agreement is *931“worthless” because North Chicago may have solvency issues “... and there is no stipulation that the insurance company will indemnify for the multiple claims of excessive force and police brutality currently pending including this matter.” (Pl.’s Resp. at 3, 5.) In other words, Plaintiffs argue that, because the City’s insurance company is not a party to the agreement and may ultimately refuse to pay on a judgment, the certification guarantees nothing. They argue that this, and the fact that the Defendant Officers may prevail on a qualified immunity defense, could mean that bifurcation will result in more litigation rather than less. The Court disagrees.
Municipal Defendants concede that North Chicago carries liability insurance, unlike larger municipalities that may be self-insured. (Def.’s Reply at 11.) Plaintiffs do not demonstrate, however, why this fact counsels against bifurcation. Plaintiffs assert that “[bifurcation could actually promote additional litigation by way of an insurance indemnification suit if an officer is found individually liable” (PL’s Resp. at 5), but they fail to explain why the result will be different if the Monell claims are not bifurcated. Without any case support or further explanation, the presence or absence of liability insurance appears to this Court to be a distinction without a difference, and immaterial to the bifurcation decision. The certification will ensure that a judgment is entered against the City if an individual defendant is found to have violated Mr. Hanna’s constitutional rights. Plaintiffs have given the Court no reason to believe that the method by which judgment is entered will alter whether the insurance company decides to pay or challenge the claim. If an insurance indemnification suit is a legitimate concern, it is a concern whether or not this Court bifurcates the Monell claims. •
Next, Plaintiffs’ contention that a second trial will be needed if the Defendant Officers prevail on a qualified immunity defense overlooks the fact that the certification here does not require a finding that the Defendant Officers are liable. As a preliminary matter, defendants are not likely to prevail on a qualified immunity defense in the context of excessive force allegations. See, e.g., Readus v. Dercola, 2012 WL 1533167, at *3 (N.D.Ill. May 1, 2012); Tanner v. City of Waukegan, 10 C 1645, 2011 WL 686867, at *6 (N.D.Ill. Feb. 16, 2011) (collecting cases). A court in this District has even suggested that asserting qualified immunity in the context of an excessive force claim may run afoul of Federal Rule of Civil Procedure 11. Readus, 2012 WL 1533167, at *3. Regardless, if Defendant Officers do prevail here on a qualified immunity defense, judgment will nonetheless be entered against the City. The certification provides that judgment will be entered “... if the finder of fact at trial, or the court through a dispositive motion, finds that any individual defendant violated Plaintiffs constitutional rights ...” (Def.’s Mot. Ex. 6 at 2.) The certification does not require that an individual defendant be found liable for the injury; it only requires a finding that an individual defendant violated Plaintiffs constitutional rights, regardless of any immunity from liability.
Plaintiffs cite Cage v. City of Chicago, 9 C 3078, 2010 WL 3613981 (N.D.Ill. Sep. 8, 2010), for support, but the certification in that case was quite different. The claims in Cage centered on an allegation that the City of Chicago had a policy of withholding exculpatoi'y lab evidence. At that stage of the lawsuit, there were still unidentified/unnamed defendants. The City’s certification agreed to entry of judgment only if a named defendant was found to have violated Plaintiffs rights. Cage, 2010 WL 3613981, at *1. In fact, the Plaintiff in that *932case was prepared to agree to bifurcation “if the City agrees unequivocally to have judgment entered against it should Plaintiff prove a constitutional violation by any City employee, not just the named Defendants.” Id. at *2 (internal quotation marks omitted). The City’s certification in Cage was not invalid, as Plaintiffs here contend; it was inadequate.
In the Fourth Amendment context of false arrest and excessive force claims, courts in this District tend to grant bifurcation of Monell claims where the municipality offers a certification of entry of judgment. See, e.g., Castillo v. City of Chicago, No. 11 C 7359, 2012 WL 1658350 (N.D.Ill. May 11, 2012); Readus, No. 09 C 4063, 2012 WL 1533167 (N.D.Ill. May 1, 2012); Guzman v. City of Chicago, No. 09 C 7570, 2011 U.S. Dist. LEXIS 20031 (N.D.Ill. Mar. 1, 2011); Tanner v. City of Waukegan, No. 10 C 1645, 2011 WL 686867 (N.D.Ill. Feb. 16, 2011). See also Clarett v. Suroviak, No. 09 C 6918, 2011 WL 37838 (N.D.Ill. Jan. 3, 2011) (where plaintiffs claim was based on false arrest and at that stage of discovery- it was unclear whether defendants’ qualified immunity defense had merit, bifurcation of the Monell claim was denied but Monell discovery was stayed);' Glessner v. Village of Bartlett, No. 09 C 7917, 2011 WL 10755878, 2011 U.S. Dist. LEXIS 42612 (N.D.Ill. Apr. 18, 2011) (not argued under Rule 12(b), but Village’s motion to waive the protection of Monell and bar Monellrelated discovery granted). Recent arrest cases where bifurcation was denied despite the offer of a comprehensive certification have involved unusual procedural situations that are not present in this case. See Bradley v. City of Chicago, No. 09 C 4538, 2010 WL 432313 (N.D.Ill. Feb. 3, 2010) (where a police officer was the defendant in more than a dozen nearly identical lawsuits and Monell discovery was underway in at least one of those suits, bifurcation was denied); Bell v. City of Chicago, No. 09 C 4537, 2010 WL 432310 (N.D. Ill. Feb. 3, 2010) (same).
Plaintiffs argument that “there is no guarantee that MUNICIPAL DEFENDANTS will concede liability under 745 ILCS 10/9-102 if a verdict is rendered against the individual officers” (PL’s Resp. at 7) misses the mark. The certification is in fact the guarantee that Plaintiffs will have a judgment against the City for all the compensatory damages that are awarded. Whether the Defendant Officers are indemnified will have no impact on the amount Plaintiff is able to recover because the City will already be liable for the entire amount. Even without the certification, the Plaintiffs further contention that the City might argue that the Defendant Officers were not acting within the scope of their employment fails to acknowledge that the City has, in fact, already admitted that they were acting within the scope of employment. (Municipal Defendants’ Ans. at ¶¶ 10, 24, 46, 52.)
In sum, the proposed certification ensures that judgment for compensatory damages will be entered against the City if Plaintiffs are able to prove that a Defendant Officer violated Mr. Hanna’s constitutional rights, regardless of whether that Defendánt Officer is himself liable. As Municipal Defendants point out, the certification also means that Plaintiffs will be able to avoid the additional costs that could be involved in enforcing indemnification rights if “Plaintiffs prevail against Defendant Officers, but not against the Municipal Defendants.” (Def.’s Reply at 12.) Therefore, if the Monell claims are bifurcated and the Plaintiffs’ prevail, the time and costs involved in litigating the Monell claims will be saved, and the Plaintiffs’ compensatory interests will be fully protected. The fact that the certification guarantees entry of judgment for reasonable attorney’s fees only in the event of *933Defendant Officer liability is noted by the Court, but the parties have not raised this as a concern.
C. Monell Discovery Burdens
Monell discovery “can add significant time, effort, and complications to the discovery process.” Medina v. City of Chicago, 100 F.Supp.2d 893, 895 (N.D.Ill.2000). Even when Monell claims are not bifurcated from claims against individual defendants, courts have been willing to stay such discovery. See Clarett, 2011 WL 37838, at *3. Accordingly, Municipal Defendants ask the Court to stay “the onerous and extensive discovery” on the Monell claims here. (Def.’s Reply at 10.) Although Plaintiffs argue that the Monell discovery will not be burdensome in this case, because many of the documents already exist and there would be limited additional discovery, their argument is unconvincing.
The Court has had the opportunity to review Plaintiffs’ interrogatories and document requests to the City, and they do include the broad discovery demands so often associated with Monell claims. Although Plaintiffs assert that “questioning of the individual officers’ actions in this matter will necessarily involve comparing their actions to the training and procedures they were required to follow” (PL’s Resp. at 8), there is simply no support for such a statement. As was discussed earlier, an excessive force claim is evaluated under the Fourth Amendment standard of objective reasonableness. Graham, 490 U.S. at 397, 109 S.Ct. 1865. This type of claim does not normally involve any inquiry into department training and policy. Medina, 100 F.Supp.2d at 894. As an example, Plaintiffs’ request for information concerning every § 1983 lawsuit or excessive force complaint over the last ten years (Def. Mot. Ex. C, Plaintiffs’ First Set of Interrogatories to Defendant City of North Chicago, Question 10), has no bearing on whether the Defendant Officers used excessive force against Mr. Hanna in his home on November 6, 2011. As another example, whether any of the Defendant Officers or their families have ever given gifts or campaign contributions to city officials (Id. Question 5), also has no bearing on whether the conduct of Defendant Officers was objectively reasonable. Regardless of whether the latter question could bear on the Monell claims, it certainly does not bear on the claims against Defendant Officers. Therefore, much of the Monell discovery would not be at all necessary to litigate the claims against Defendant Officers.
The Plaintiffs contend that, because much of the written discovery is already being kept by the City pursuant to an agreement between the City and the NAACP, the burden of producing the material should be nominal. The Plaintiffs do not provide any evidence, however, that their discovery requests actually track that agreement or what that agreement requires. Regardless, Municipal Defendants argue that producing such records will involve a significant burden because they will need to review all of that material and redact as necessary. Plaintiffs counter by pointing out that much of their request for written discovery could be made via a Freedom of Information (FOIA) Request. The implication is that staying the Monell discovery in this case will not save Municipal Defendants any time or money since Plaintiffs could simply compel Municipal Defendants to provide the information in a different venue. Although there is some merit to this point, it overlooks the fact that Defendant Officers would not be involved in a FOIA request and would not bear the burden of reviewing such material. As the Defendant Officers point out, they will need to review the Monell discov*934ery and attend additional depositions, if additional depositions are needed. (Def. Officers’ Mot. to Join at ¶ 7.)2 If the Monell claims are bifurcated, Defendant Officers will not suffer this additional burden because their interest in the case will be concluded before discovery on the Monell claims begins. Unlike the Municipal Defendants, there is no other context in which the Defendant Officers would bear the burden of reviewing the material. Likewise, this Court would not bear the burden of adjudicating any conflicts that arise in a FOIA request.
As the Court explained when discussing the certification, Monell claims are most often bifurcated in this district when a case is rooted in allegations of excessive force. Plaintiffs’ cases to the contrary are not on point and do not reflect the current jurisprudence of this District, where decisions to deny a motion to bifurcate rarely involve excessive force claims. See, e.g., Allison v. Gallagher, No. 10 C 6887, 2012 WL 4760863 (N.D.Ill. Oct. 5, 2012) (bifurcation denied where alleged employee conduct involves deliberate indifference to medical needs of an inmate); Warren v. Dart, No. 09 G 3512, 2012 WL 1866372 (N.D.Ill. May 22, 2012) (same); Await v. Marketti No. 11 C 6142, 2012 WL 1161500 (N.D.Ill. Apr. 9, 2012) (same); Terry v. Cook County Dept. of Corrections, No. 09 C 3093, 2010 WL 2720754 (N.D.Ill. Jul. 8, 2010) (same). But see Demouchette v. Dart, 2011 WL 679914 (N.D.Ill. Feb. 16, 2011) (where the parties had not fully developed the Thomas arguments, it was clear that the burden of Monell discovery would be great, and the risk of prejudice to defendants was high, bifurcation granted in deliberate indifference context.) The Monell discovery burdens in this case are significant and bifurcation is likely to allow some or all of the parties to avoid those burdens. If Monell discovery and litigation is never reached, bifurcation will also serve judicial economy.
D. Conclusion on Convenience and Judicial Economy
Because the Monell claims in this case are entirely dependant on whether Defendant Officers violated Mr. Hanna’s constitutional rights, and because the City has submitted a certification of entry of judgment against itself if a finder of fact or the court on dispositive motion determines that they did so, resolution of the claims against Defendant Officers will obviate the need to litigate the Monell claims against Municipal Defendants. It is also apparent that, at this stage, the Monell discovery will be a significant burden and that avoiding, or at least delaying, such discovery will serve both convenience and judicial economy. Together, this weighs in favor of the Municipal Defendants’ motion to bifurcate and stay discovery on the Monell claims, and is enough for the Court to grant the motion to bifurcate.
II. Potential Prejudice to the Parties
Municipal Defendants and Defendant Officers also contend that failure to bifurcate the Monell issues will seriously prejudice Defendant Officers. They argue that extensive evidence concerning the conduct of non-party officers, the City’s nonimplementation of policies and procedures, and broad problems in hiring, training, and supervising officers is unrelated to whether the conduct of the Defendant Officers at issue was objectively reasonable and “will *935contaminate the jurors’ minds” as to the liability of Defendant Officers. (Def.’s Mot. at 13.) Although Plaintiffs respond only with two quotations from two inapposite cases (PL’s Resp. at 9), they correctly point out that the Municipal Defendants bear the burden of proving that bifurcation should be granted. The Court finds that the Municipal Defendants have met their burden.
As already noted, the Court has had the opportunity to review pending Monell requests in this case. (Def.’s Mot. Exs. 3, 4, 5.) Plaintiffs seek the broad and extensive evidence that is typical in these cases, including detailed information concerning over eighty excessive force complaints which presumably include non-party officers. If admitted as part of the case against Municipal Defendants, such evidence could prejudice the Defendant Officers’ ability to distinguish their own actions from those of other non-party officers. This strongly favors bifurcation of the Monell claims, and Plaintiffs have not provided any argument to the contrary.
Plaintiffs argue that there are non-economic interests at stake that can only be served by litigating the Monell claims, and that their suit is not merely about money damages. This Court recognizes that a plaintiff may feel a greater sense of personal satisfaction in a verdict that holds a municipality directly liable for the conduct at issue. However, Plaintiffs here seek only money damages, and bifurcation will not impede their ability to recover fully with a proper showing of constitutional injury. Since the City will be paying any compensatory damages, the City may feel an incentive to change. Parker v. Banner, 479 F.Supp.2d 827, 829 (N.D.Ill.2007) (“[I]f damages grow too large, then the city will change its policies, customs, and practices.”). Plaintiffs are also reminded that bifurcation is not dismissal. They may choose to pursue the Monell claims, if there is anything more to pursue, after the claims against Defendant Officers are resolved. Elrod v. City of Chicago, No. 07 C 203, 2007 WL 3241352, at *8 (N.D.Ill. Nov. 1, 2007). However, where bifurcation strongly serves the interests of convenience and judicial economy or will reduce the risk of unfair prejudice, this Court will grant a defendant’s motion to bifurcate. Here, all criteria are met.
Conclusion
For the reasons explained above, Municipal Defendants’ Motion to Bifurcate Plaintiffs’ Claims and to Stay Discovery and Trial on the § 1983 Claims Against Them [45] is GRANTED. Discovery and trial on Plaintiffs’ Monell claims are stayed until the remaining claims in this case have been resolved.

. Mr. Hanna also has an infant daughter, Rihanna Marie Hanna, who was bom after his death. (3d Amend. Compl. at ¶ 4.)


. Municipal Defendants contend that the Monell discovery will require additional depositions in order to get the material into evidence. Although this overlooks the fact that not all discovery must become evidence at trial, this is not fatal to their argument. The scope of the written discovery alone demonstrates a significant burden.